Citation Nr: 1134689	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  99-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Christopher Corsones, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from June 1946 to March 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied the Veteran's claim of service connection for a back disability on the grounds of no new and material evidence.

In October 1998 the Veteran testified in a Decision Review Officer hearing; and in August 2001 he testified before a Veterans Law Judge at a Travel Board hearing in White River Junction, Vermont.  Transcripts of both hearings are in the claims file.

In a decision dated in December 2001, the Board determined that new and material evidence had been submitted to reopen the claim, and then remanded the claim for service connection for further development, which was done.  

In a decision dated in November 2002, the Board denied the claim for service connection for a back disability.  The Veteran then appealed the Board's November 2002 decision to the United States Court of Appeals for Veterans Claims (Court).  

In an Order dated in April 2004 the Court vacated the November 2002 Board decision and remanded the claim for readjudication.  In February 2008 the Federal Circuit affirmed the lower Court's April 2004 decision.

In July 2008, the Board, in compliance with the April 2004 Order, remanded the matter for provision to the Veteran of additional VCAA notice.  The Board also ordered that a request for VA and private medical records dating from 2002 be made.  The requested notice was sent in September 2008; however, a request for medical records, pursuant to the Board's July 2008 remand, was not made.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  

In July 2010 the Board sent the Veteran a letter advising him that the judge that had presided over his 2001 Travel Board hearing had since retired, and offered the Veteran the opportunity to testify at another hearing, which he accepted.

In July 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in White River Junction, Vermont.  A transcript of the hearing is in the claims file.

The Board notes that in correspondence dated in May 1994 the Veteran raised the issue of a nonservice-connected pension.  This issue is accordingly referred back to the agency of original jurisdiction for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran has consistently stated that at the time of an alleged fall during service in early 1948, he was treated at the dispensary by the ship's doctor.  However, it was not until his July 2011 Travel Board hearing that he recalled the name of the doctor.  He testified that it was Dr. Isaac Manly of North Carolina and that he remained friendly with Dr. Manly for some time after service.  See 2011 Hearing Transcript, pp. 5-6.  Perusal of the North Carolina State Medical Board website confirms that Dr. Isaac Manly has been licensed since March 1946.  In accordance with 38 C.F.R. § 3.159(c)(1), a request should be made for any extant medical records from this provider.  The Veteran states that he believes no record was made of his treatment during service, but it is possible, since he maintained some friendship with Dr. Manly after service, that Dr. Manly recalls the incident.

Furthermore, it does not appear that the prior remand was substantially complied with.  The Board asked the RO to request all of the Veteran's VA and private medical records relating to a back disability dating from February 2002.  Stegall, 11 Vet. App. 268.  In a September 2008 letter, the RO asked the Veteran to complete releases authorizing VA to get his records for any private treatment he had received since 2002.  There was no response, so there was nothing further the RO could do with respect to private treatment records.  However, VA medical records are within VA's control, and the RO did not obtain those records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all of the Veteran's VA treatment records from White River Junction dating from February 1, 2002, and associate these records with the claims file.  

2.  Ask the Veteran to submit, or authorize VA to obtain on his behalf, a copy of his medical records from Dr. Isaac Manly of Raleigh, North Carolina, and associate these records with the claims file.  Ask Dr. Manly to provide either (a) any records he has in his possession regarding treatment of the Veteran in early 1948 aboard a submarine in New London or (b) a statement as to what he recalls concerning treatment of the Veteran during service or what he recalls as to any statements the Veteran may have made during or after service about a back injury.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above and any other development deemed necessary, adjudicate the claim for service connection.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


